DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 18 allowed.
Claims 19 – 20 are allowed if Applicants can overcome the 101 rejection.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19 -20 are rejected under 35 U.S.C. §101 because the claimed invention
is directed to an abstract idea without significantly more (see 101 rejection in the Non-Final Rejection dated 08/05/2021).
Response to Arguments
	Applicants’ amendment and Applicants’ remarks with regard to claim 1, are persuasive.
	However, Applicants’ amendment with regard to claims 19 and 20 are not persuasive.  Had Applicants amended claims 19 and 20 similar to Applicants’ amended claim 1, claims 19 and 20 would be also allowable.  For example, claim 1 recites more structure by including, “an adaptive conversation system”.  Such structure is lacking in claims 19 and 20.  Applicant did not include any remarks regarding claims 19 and 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax
phone number for the organization where this application or proceeding is assigned is
571-273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

	Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
09/29/2021
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652